NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 06a0923n.06
                           Filed: December 21, 2006

                                           No. 05-4646

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


JULLIE QUINN-HUNT,                                       )
                                                         )        ON APPEAL FROM THE
       Plaintiff-Appellant,                              )        UNITED STATES DISTRICT
                                                         )        COURT FOR THE NORTHERN
v.                                                       )        DISTRICT OF OHIO
                                                         )
BENNETT ENTERPRISES, INC., d/b/a                         )                          OPINION
HOLIDAY INN EXPRESS; MARY HELGE,                         )
                                                         )
       Defendants-Appellees.                             )




BEFORE:        COLE, McKEAGUE, Circuit Judges; BREEN, District Judge.*

       R. GUY COLE, JR., Circuit Judge. Plaintiff-Appellant Jullie Quinn-Hunt appeals the

district court’s order granting summary judgment to Defendants-Appellees Bennett Enterprises, Inc.

(“Bennett”), and Mary Helge. Quinn-Hunt, who is black, contends that Bennett (her former

employer) and Helge (her former supervisor at Bennett) terminated Quinn-Hunt’s employment based

on her race in violation of 42 U.S.C. § 1981. The district court held that she failed to establish a

prima facie case of employment discrimination, and, alternatively, she failed to establish that

Bennett’s reasons for firing her were a pretext for discrimination. Additionally, the district court

denied Quinn-Hunt’s motion to compel certain discovery. Quinn-Hunt contends the district court



       *
       The Honorable J. Daniel Breen, United States District Judge for the Western District of
Tennessee, sitting by designation.
No. 05-4646
Quinn-Hunt v. Bennett Enterprises, Inc.

erred in each of these conclusions. We AFFIRM.



                                      I. BACKGROUND

A. Facts

       Bennett hired Quinn-Hunt as a night auditor for Bennett’s Holiday Inn Express hotel in

March 1996. As a night auditor, she was responsible for guest registrations, balancing the day’s

transactions, responding to guest concerns, and helping prepare the morning continental breakfast.

Her hours were from 11:00 p.m. to 7:00 a.m. She was the sole company employee on the premises

from 11:00 p.m. to 6:00 a.m.

       Ann Lawson, Assistant Manager, was Quinn-Hunt’s immediate supervisor throughout her

employment at the Holiday Inn Express. Quinn-Hunt testified that she had no complaints about the

way Ms. Lawson treated her.

       In 1997, Appellee Mary Helge, General Manager of the Holiday Inn Express, promoted

Quinn-Hunt to the position of manager-on-duty (“MOD”) during the maternity leave of Lori

Stickley. As MOD, Quinn-Hunt was in charge of the hotel’s second-shift operations. When Stickley

returned from her maternity leave, Quinn-Hunt transferred back to her third-shift, night-auditor

position, which she retained throughout the remainder of her employment with the company.

       In 1999, Quinn-Hunt reduced her employment hours to four days per week for personal

reasons. Nonetheless, she told Helge that she was interested in filling a vacant MOD position.

Helge eventually selected Jeanese Hawkins, who is black, for the position.

       During her employment, Quinn-Hunt frequently arrived late, resulting in disciplinary

                                              -2-
No. 05-4646
Quinn-Hunt v. Bennett Enterprises, Inc.

warnings on occasions when her actions were particularly flagrant. Quinn-Hunt admitted to these

violations in her deposition. It is important for the front-desk clerk to arrive on time, especially for

the third shift (11:00 p.m. to 7:00 a.m.), because there is no one else at the hotel to cover the front

desk after 11:00 p.m. For example, on June 20, 1998, Quinn-Hunt did not report for work at 11:00

p.m. and could not be reached by telephone, causing Helge, the General Manager, to drive to the

hotel at 12:15 a.m. to cover for her. Quinn-Hunt called in at 1:00 a.m., stating that she had overslept.

Helge thereupon suspended Quinn-Hunt for three days, later noting in a written warning that “this

is a chronic problem and failure to abide by the written schedule in the future will result in

termination.” (Joint Appendix (“JA”) 393.)

       Additionally, Quinn-Hunt was caught sleeping on the job twice, and once left her post to tend

to personal business (unloading stacks of newspapers from her car). She received warnings for these

incidents and admitted to them in her deposition.

       In March 2000, Quinn-Hunt reported to work two hours late, and Helge fired her. Hawkins,

the second-shift MOD, wrote a contemporaneous memorandum describing the evening’s events,

stating that she waited until 11:30 p.m. to attempt to locate Quinn-Hunt “because she usually runs

late approx[imately] 10-15 min[utes].” (Id. 27.) Hawkins stated that her calls to Quinn-Hunt’s home

went unanswered, and she called Helge at midnight to advise that she could not stay through the

entire third shift. Quinn-Hunt called in at approximately 12:25 a.m. and arrived at the hotel just

before 1:00 a.m. The next morning, Helge terminated Quinn-Hunt’s employment because of her

“many infractions, including the 2-hour delay in reporting to work on 3/25/00.” (Id. 399.)

       After discharging Quinn-Hunt, Bennett learned that she had taken approximately 500

                                                 -3-
No. 05-4646
Quinn-Hunt v. Bennett Enterprises, Inc.

confidential documents from employment files and made copies for her own use.



B. Procedural History

          On April 13, 2001, Quinn-Hunt filed suit in state court alleging “race discrimination in

employment.” The case was removed to the United States District Court for the Northern District

of Ohio. On February 22, 2002, the district court granted Quinn-Hunt’s request for dismissal without

prejudice. She then re-filed her case on March 15, 2002, and the Appellees again removed the case

to district court. The Appellees moved for summary judgment, arguing that Quinn-Hunt’s claim was

not filed within ninety days of her receipt of her EEOC right-to-sue letter, that her misappropriation

of confidential documents barred recovery, that she had not presented admissible evidence to support

her claims, and that Mary Helge could not be held liable under Title VII. The district court granted

summary judgment for the Appellees, holding that Quinn-Hunt’s Title VII claim was untimely.

Quinn-Hunt v. Bennett Enters., Inc., No. 3:02cv7195, 2003 U.S. Dist. LEXIS 8096, at *3 (N.D. Ohio

Apr. 9, 2003). The court also expressly declined to construe her complaint as stating a claim under

42 U.S.C. § 1981, which provides a federal remedy for race discrimination in private employment.

Id. The court additionally held that her misappropriations of confidential documents barred her

claim. Id. at *5. The court did not address Appellees’ other grounds for summary judgment on the

merits.

          Quinn-Hunt appealed, and this Court reversed. Quinn-Hunt v. Bennett Enters., Inc., 122 Fed.

App’x 205 (6th Cir. 2005). We explained that the district court should have construed Quinn-Hunt’s

complaint as stating a claim under § 1981, for which the statute of limitations had not expired. Id.

                                                 -4-
No. 05-4646
Quinn-Hunt v. Bennett Enterprises, Inc.

at 207. Additionally, this Court held that Quinn-Hunt’s claim was not barred even though she

misappropriated the confidential documents. Id. at 208.

       On remand, the Appellees again moved for summary judgment. Quinn-Hunt filed a motion

to compel discovery, and, on September 7, 2005, the district court denied Quinn-Hunt’s motion and

granted the Appellees’ motion for summary judgment. Quinn-Hunt v. Bennett Enters., Inc., No.

3:02cv7195, 2005 U.S. Dist. LEXIS 19267 (N.D. Ohio Sept. 7, 2005) (“Quinn-Hunt II”). The

district court addressed Quinn-Hunt’s claim on the merits, holding that (1) Quinn-Hunt failed to

establish a prima facie case of employment discrimination because she was not qualified for her

position insofar as she did not meet her employer’s legitimate expectations; and (2) even if she had

established a prima facie case, she could not show that Bennett’s legitimate reasons for terminating

her were pretextual. Id. Quinn-Hunt filed a Rule 59(e) motion to vacate judgment, and the district

court overruled it. This appeal followed.

                                        II. DISCUSSION

A. Employment-Discrimination Claim Under 42 U.S.C. § 1981

       1. Standard of Review

       Summary judgment is appropriate “if the pleadings, depositions, answers to interrogatories,

and admissions on file, together with affidavits, if any, show that there is no genuine issue of

material fact and that the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ.

P. 56(c). Although all “inferences to be drawn from the underlying facts . . . must be viewed in the

light most favorable to the party opposing the motion,” United States v. Diebold, Inc., 369 U.S. 654,

655 (1962), summary judgment must be entered against the opposing party if it “fails to make a

                                                -5-
No. 05-4646
Quinn-Hunt v. Bennett Enterprises, Inc.

showing sufficient to establish the existence of an element essential to . . . [its] case, and on which

. . . [it] will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

If “a reasonable jury could return a verdict for the nonmoving party,” summary judgment must be

denied. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). This Court reviews de novo the

grant of summary judgment. Williams v. Mehra, 186 F.3d 685, 689 (6th Cir. 1999) (en banc).

        2. Merits

        Section 1981 prohibits intentional race discrimination in the making and enforcing of

contracts involving both public and private actors. Amini v. Oberlin Coll., 440 F.3d 350, 358 (6th

Cir. 2006) (citing Christian v. Wal-Mart Stores, Inc., 252 F.3d 862, 867-68 (6th Cir. 2001)). The

statute provides that all persons in the United States “shall have the same right . . . to make and

enforce contracts . . . as shall be enjoyed by white citizens . . . .” 42 U.S.C. § 1981(a). The statute’s

protection extends to “the making, performance, modification, and termination of contracts, and the

enjoyment of all benefits, privileges, terms and conditions of the contractual relationship.” Amini,
440 F.3d at 358 (citing 42 U.S.C. § 1981(b)).

        To establish a claim for racial discrimination under § 1981, a plaintiff must show (1) she

belongs to an identifiable class of persons who are subject to discrimination based on their race; (2)

the defendant intended to discriminate against her on the basis of race; and (3) the defendant’s

discriminatory conduct abridged a right enumerated in § 1981(a). Amini, 40 F.3d at 358 (citing

Christian, 252 F.3d at 871-72).

        When a plaintiff seeks to prove intentional discrimination inferentially in a § 1981 case,

federal courts follow the burden-shifting framework that the Supreme Court has prescribed for

                                                  -6-
No. 05-4646
Quinn-Hunt v. Bennett Enterprises, Inc.

analogous civil-rights cases described in McDonnell Douglass Corp. v. Green, 411 U.S. 792 (1973).

Id.; see also Noble v. Brinker Int’l, Inc., 391 F.3d 715, 720 (6th Cir. 2004) (“The elements of [a]

prima facie case as well as the allocations of the burden of proof are the same for employment claims

stemming from Title VII and § 1981.”). Under that framework, the plaintiff bears the initial burden

of establishing a prima facie case by a preponderance of the evidence. Ang v. Proctor & Gamble

Co., 932 F.2d 540, 548 (6th Cir. 1991). If the plaintiff successfully proves a prima facie case, the

burden shifts to the employer to “articulate some legitimate, nondiscriminatory reason for the

employer’s discharge.” Id. (citation omitted). Once the employer carries this burden, the burden

shifts back to the plaintiff to prove by a preponderance of the evidence “that the legitimate reasons

offered by the [employer] were not its true reasons, but were a pretext for discrimination.” Id.

(citation omitted).

       As discussed below, Quinn-Hunt cannot establish a prima facie case. And even if she could

meet this initial burden, she cannot establish that Bennett’s articulated reasons for terminating her

were a pretext for racial discrimination.

               a. Failure to Establish a Prima Facie Case

To establish a prima facie case of employment discrimination, a plaintiff must show (1) she is a

member of a protected class; (2) she was subject to an adverse employment action; (3) she was

qualified for the particular position; and (4) the defendant either (a) replaced her with a person not

a member of the protected class, or (b) treated similarly situated employees outside of the protected

class more favorably. Clayton v. Meijer, Inc., 281 F.3d 605, 611 (6th Cir. 2002). There is no dispute

that Quinn-Hunt satisfies the first two elements of the prima facie case. At issue is the third element

                                                 -7-
No. 05-4646
Quinn-Hunt v. Bennett Enterprises, Inc.

(whether she was qualified) and the second part of the fourth element (whether Bennett treated

similarly situated employees outside of the protected class more favorably.)

       The district court held that Quinn-Hunt failed to establish a prima facie case because she was

not qualified. The court correctly noted that an employee is not qualified for a post if the employee

fails to meet the employer’s legitimate expectations. Quinn-Hunt II, 2005 U.S. Dist. LEXIS 19267,

at *4 (citing various cases, including Ang, 932 F.2d at 548). The court then noted that Quinn-Hunt

was repeatedly late for work, was twice reprimanded for falling asleep on the job, and was caught

leaving her work station to do personal business on company time. Id. Moreover, the court

explained, “Quinn-Hunt admitted, during her deposition, to all the workplace infractions [that]

Bennett cites as justifying her termination.” Id. Accordingly, the court held that she failed to

establish a prima facie case. Id.

       Neither party addresses this portion of the district court’s opinion, but the court’s

determination regarding whether Quinn-Hunt was qualified improperly considered the events that

led to her termination. When assessing whether a plaintiff has met her employer’s legitimate

expectations at the prima facie stage of a termination case, “a court must examine plaintiff’s

evidence independent of the nondiscriminatory reason ‘produced’ by the defense as its reason for

terminating plaintiff.” Cline v. Catholic Diocesan Sch. of Toledo, 206 F.3d 651, 660-61 (6th Cir.

1999). We have recently reaffirmed this rule. See Tysinger v. Police Dep’t of Zanesville, 463 F.3d
569, 561 (6th Cir. 2006) (“For purposes of the prima facie analysis, a plaintiff’s qualifications are

to be assessed in terms of whether he or she was meeting the employer’s expectations prior to and

independent of the events that led to the adverse action.”) (emphasis added) (citing Cicero v. Borg-

                                                -8-
No. 05-4646
Quinn-Hunt v. Bennett Enterprises, Inc.

Warner Auto., Inc., 280 F.3d 579, 585 (6th Cir. 2002)). Instead of considering a defendant’s

proffered justification and accompanying evidence when determining whether a plaintiff has

presented sufficient evidence to prove that she was qualified, courts should consider that evidence

at the second and third stages of the McDonnell-Douglas inquiry. Cicero, 280 F.3d at 588.

       The district court relied on “all the workplace infractions [that] Bennett cites as justifying her

termination,” to determine that Quinn-Hunt failed to establish she was qualified. Quinn-Hunt II,

2005 U.S. Dist. LEXIS 19267, at *5. This was improper. See Cicero, 280 F.3d at 587 (noting that

district court improperly “analyzed the defendants’ proffered evidence of [plaintiff’s] poor

performance as an element of the prima facie case, a fact shown by the district court’s own

language.”). Bennett does not provide evidence independent of Quinn-Hunt’s performance that

indicates she was not qualified. The district court therefore erred in this regard.

       This error is inconsequential, however, because Quinn-Hunt cannot establish the fourth

element of a prima facie case; she cannot show that Bennett treated unprotected, similarly situated

employees more favorably than her. To meet her burden, Quinn-Hunt must show that all of the

relevant aspects of her employment situation were nearly identical to those of the non-protected

employee’s situation. Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d 344, 352 (6th Cir.

1998). Moreover, to be deemed “similarly situated,” the individuals must have dealt with the same

supervisor, have been subject to the same standards, and have engaged in the same conduct without

such differentiating or mitigating circumstances that would distinguish their conduct or the

employer’s treatment of them for it. Mitchell v. Toledo Hosp., 964 F.2d 557, 583 (6th Cir. 1992).

Quinn-Hunt contends that Bennett treated certain other employees more favorably than it treated her.

                                                 -9-
No. 05-4646
Quinn-Hunt v. Bennett Enterprises, Inc.

In each case, however, she fails to meet her burden.

       Quinn-Hunt first refers to her affidavit in which she claims that her late arrivals to work were

routinely recorded on MOD reports and transferred to disciplinary forms but that late arrivals by

white employees were not. Quinn-Hunt’s allegations are not supported, however, by the MOD

reports attached to her affidavit. Only one report refers to her late arrival. In contrast, a number of

MOD reports note late arrivals by white employees. Furthermore, Quinn-Hunt has admitted that she

was late for work on at least ten occasions—and over one-hour late on five of these

occasions—when Bennett took no disciplinary action against her. She therefore fails to establish that

Bennett treated other employees more favorably than it treated her with respect to her late arrivals

to work.

       Quinn-Hunt next argues that Bennett treated the morning hostesses, Chris Helge and Rita

Hamrick, more favorably than her. In support of her claim that these employees had worse

attendance records than she did, Quinn-Hunt prepared lists in her affidavit of purported late arrivals,

allegedly based on timecards going back to 1993, three years before she began employment with

Bennett. Quinn-Hunt never produced the timecards, but argues that her affidavit puts these facts

“properly into evidence.” (Appellant’s Br. 19.) The district court properly concluded, however, that

her homemade lists are inadmissible hearsay. Quinn-Hunt II, 2005 U.S. Dist. LEXIS 19267, at *8

n.1 (citing Fed. R. Evid. 801(c)). Quinn-Hunt responds (in a separate assignment of error on appeal)

that the district court should have considered the lists under Federal Rule of Evidence 1006, which

allows charts or summaries “of voluminous writings . . . [that] cannot conveniently be examined in

court” if they are “made available for examination or copying . . . .” (Appellant’s Br. 27 (citing Fed.

                                                - 10 -
No. 05-4646
Quinn-Hunt v. Bennett Enterprises, Inc.

R. Evid. 1006).) But the timecards in question are not so voluminous that they “cannot conveniently

be examined in court.” The district court therefore did not abuse its discretion1 in ruling that these

lists were inadmissible.

       The only potentially admissible evidence of the morning hostesses’ attendance records that

Quinn-Hunt presented consisted of six Chris Helge timecards and seven Hamrick timecards, many

of which contain Quinn-Hunt’s own handwritten time entries, not timestamps. Even if these

doctored copies were admissible, they do not prove that Chris Helge and Hamrick had worse

punctuality than Quinn-Hunt. Indeed, Quinn-Hunt was excessively tardy by more than one hour on

numerous occasions and admitted in her deposition that she could not name any other employee who

called in as late as two hours, as she did on three separate occasions. Moreover, Quinn-Hunt had

additional offenses, including multiple warnings for sleeping on the job, that distinguish her record

from other employees. In short, Quinn-Hunt presented insufficient evidence that Chris Helge and

Hamrick were similarly situated or had worse employment records than she did. Additionally, with

regard to the alleged favoritism toward Chris Helge, Mary Helge’s sister, nepotism and favoritism

are not evidence of impermissible discrimination. Betkerur v. Aultman Hosp. Ass’n, 78 F.3d 1079,

1096 (6th Cir. 1996).

       Quinn-Hunt next argues that Bennett treated Terry Dusseau, the front-desk clerk, more

favorably than Quinn-Hunt. Quinn-Hunt alleges that a hotel guest told her that Dusseau stole some

cash in 1999 and was suspended for three days. This testimony is inadmissible hearsay. Fed. R.



       1
       Rulings on the admissibility of evidence may not be disturbed on appeal in the absence of
a showing of clear abuse of discretion. Geisler v. Folsom, 735 F.2d 991, 997 (6th Cir. 1984).
                                              - 11 -
No. 05-4646
Quinn-Hunt v. Bennett Enterprises, Inc.

Evid. 801(c). It therefore cannot assist in making out a prima facie case.

       The district court also noted that, even if this evidence were admissible, Quinn-Hunt’s

comparison to Dusseau is inappropriate because, “[t]hough one might assume that stealing would

be treated more seriously than Quinn-Hunt’s multiple infractions, [the court] cannot second guess

an employer’s business judgment.” Quinn-Hunt II, 2005 U.S. Dist. LEXIS 19267, at *10 (citing

Hedrick v. W. Reserve Care Sys., 355 F.3d 444, 462 (6th Cir. 2004)). To be sure, an employer’s

business judgment is usually insulated when comparing similar applicants for a job, as in Hedrick.

See also Simms v. Oklahoma ex rel. Dep’t of Mental Health & Substance Abuse Svs., 165 F.3d 1321,

1330 (10th Cir. 1999), quoted in Hedrick, 355 F.3d at 462 (“Our role is to prevent unlawful hiring

practices, not to act as a ‘super personnel department’ that second guesses employers’ business

judgments.”) (emphasis added). But when the employer’s decision is to fire one employee and not

others, the court has a responsibility to “second guess” the employer in light of evidence that a

similarly situated employee committed similar (or worse) infractions but was retained. See Clayton,
281 F.3d at 611 (noting that the “ultimate question” under McDonnell Douglas is whether an

allegation that “other employees involved in acts against [the employer] of comparable seriousness

. . . were nevertheless retained . . . .”). Because this evidence is inadmissible, however, the district

court’s statements on this point do not affect the outcome.

       Quinn-Hunt also compares herself to Lori Stickley, MOD for the hotel’s second-shift

operations. But Stickley is a supervisory employee, and Quinn-Hunt is not. Indeed, Stickley once

issued a disciplinary warning to Quinn-Hunt for reporting to work over four hours late. This weighs

against a finding that they are similarly situated. See Pierce v. Commonwealth Life Ins. Co., 40 F.3d

                                                 - 12 -
No. 05-4646
Quinn-Hunt v. Bennett Enterprises, Inc.

796, 802 (6th Cir. 1994) (holding that a supervisor was not similarly situated to a non-supervisor).

Additionally, Quinn-Hunt fails to show that Stickley committed transgressions of the same severity

as Quinn-Hunt’s.

       In sum, Quinn-Hunt fails to establish that Bennett treated similarly situated employees more

favorably than her.     Accordingly, she fails to establish a prima facie case of employment

discrimination.

               b. Failure to Establish Pretext

Even if Quinn-Hunt had established a prima facie case, she fails to show that Bennett’s proffered

reason for terminating her (her various violations, including the multiple tardies) was a pretext for

discrimination. A plaintiff can demonstrate pretext by showing that the proffered reason for

termination (1) has no basis in fact; (2) did not actually motivate the defendant’s conduct; or (3) was

insufficient to warrant the challenged conduct. Amini, 440 F.3d at 360 (citing Johnson v. Kroger

Co., 319 F.3d 858, 866 (6th Cir. 2003)).

       The first type of showing is easily recognizable and consists of evidence that the proffered

bases for the plaintiff’s discharge never happened, i.e., that they are “factually false.” Manzer v.

Diamon Shamrock Chems. Co., 29 F.3d 1078, 1084 (6th Cir. 1994). Quinn-Hunt does not argue that

the reasons for her discharge are false, so this element is inapplicable.

Under the second showing, the plaintiff admits the factual basis underlying the employer’s proffered

explanation but attempts to show that an illegal motivation was more likely the reason for the

termination. Id. Quinn-Hunt has presented no evidence of racial animus on the part of the

Appellees, however. For example, she testified that nobody in management ever used a racial slur

                                                 - 13 -
No. 05-4646
Quinn-Hunt v. Bennett Enterprises, Inc.

or told a racial joke in her presence. Additionally, Mary Helge promoted Quinn-Hunt during

Stickley’s maternity leave and later promoted Jeanese Hawkins, who is also black, to the MOD

position. Quinn-Hunt fails to make this second type of pretext showing.

       The third showing ordinarily consists of evidence that other employees, particularly

employees not in the protected class, were not fired even though they engaged in substantially

identical conduct to that which the employer contends motivated its discharge of the plaintiff.

Manzer, 29 F.3d at 1084. As discussed above in the context of the prima facie case, Quinn-Hunt

fails to show that other employees engaged in conduct substantially similar to hers but were not fired.

She therefore fails to show that Bennett’s reasons for terminating her employment were insufficient

to motivate the termination.

       In sum, Quinn-Hunt fails to show Bennett’s articulated, legitimate reasons for terminating

her were a pretext for race discrimination.

B. Denial of Quinn-Hunt’s Motion to Compel Discovery

       Quinn-Hunt also argues that the district court improperly denied her motion to compel

discovery. When reviewing a trial court’s decision to limit discovery, this Court will intervene only

upon a showing of an abuse of discretion resulting in substantial prejudice. Scales v. J.C. Bradford

& Co., 925 F.2d 901, 906 (6th Cir. 1991).

       Quinn-Hunt filed a motion to compel discovery on May 11, 2005. In their response, filed

May 20, 2005, the Appellees stated that they had produced all of the documents (except trial

exhibits) Quinn-Hunt requested, and objected to her interrogatory requesting that the Appellees

identify five white employees who were treated “more harshly and less leniently than plaintiff.” But

                                                - 14 -
No. 05-4646
Quinn-Hunt v. Bennett Enterprises, Inc.

the Appellees’ pending summary-judgment motion did not claim that white employees were treated

more harshly than Quinn-Hunt; accordingly, there was no basis to compel an answer. Therefore, the

district court did not abuse its discretion in denying the motion to compel.

                                      III. CONCLUSION

       For the foregoing reasons, we AFFIRM the district court’s order granting Appellees’ motion

for summary judgment and denying Quinn-Hunt’s motion to compel discovery.




                                               - 15 -